UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 28, 2011 NEWPORT BANCORP, INC. (Exact name of registrant as specified in its charter) Maryland 0-51856 20-4465271 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 100 Bellevue Avenue, Newport, Rhode Island (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(401) 847-5500 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition On January 28, 2011 Newport Bancorp, Inc. issued a press release to announce its financial results for the quarter and year ended December 31, 2010. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Number Description Press Release dated January 28, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NEWPORT BANCORP, INC. (Registrant) Date: January 28, 2011 By: /s/ Bruce A. Walsh Bruce A. Walsh Senior Vice President and Chief Financial Officer
